





FIRST AMENDMENT TO LOAN AGREEMENT
AND GUARANTOR CONSENT AND REAFFIRMATION
THIS FIRST AMENDMENT TO LOAN AGREEMENT AND GUARANTOR CONSENT AND REAFFIRMATION
(this "Agreement"), dated as of January 27, 2017, is by and among BUCHANAN
MORTGAGE HOLDINGS, LLC, a Delaware limited liability company (together with its
successors and assigns, "Lender"), SUNSET & GARDNER INVESTORS LLC, a Colorado
limited liability company ("Borrower"), and WILLIAM R. ROTHACKER, an individual
("Guarantor").
R E C I T A L S :
A.    Borrower and Lender are parties to (i) that certain Loan Agreement dated
as of January 26, 2016 (as the same may have been or may be from time to time
amended, supplemented and/or restated, the "Loan Agreement") for a loan ("Loan")
in the stated maximum principal amount of $10,700,000.00. All initially
capitalized terms not specifically defined herein shall have the meanings
ascribed to them in the Loan Agreement unless otherwise expressly defined
herein.
B.    Borrower has given notice to Lender of its election to exercise the
Extension Option set forth in Section 2.3(3) of the Loan Agreement, which if
granted by Lender upon Borrower's satisfaction of the conditions precedent set
forth in Section 2.3(3), the Stated Maturity Date will be extended from the
Initial Stated Maturity Date of January 27, 2017 to July 27, 2017 (if so
granted, the "Extended Stated Maturity Date").
C.    Borrower are entering into this Agreement for the purpose of, among other
things, set forth herein (i) satisfying the extension conditions set forth in
Section 2.3(3)(j) and (k) of the Loan Agreement; (ii) providing Lender's consent
to the Gelson's Lease Amendment (defined below); and (iii) subject to the Stated
Maturity Date being extended pursuant to Section 2.3(3) of the Loan Agreement,
allowing Borrower to request disbursements from the Predevelopment Expense
Reserve beyond the Initial Stated Maturity Date on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the warranties, representations and
agreements set forth herein, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, and subject
to and upon the terms and conditions set forth herein, the parties hereto hereby
agree as follows:
1.Gelson's Lease Amendment.
a.    Borrower and Gelson's have entered into a First Amendment to Lease dated
as of December 23, 2016, by and between Gelson's, as lessee, and Borrower, as
lessor (a true and correct copy of which is attached hereto as Exhibit A) (the
"Gelson's Lease Amendment").
b.    Borrower represents and warrants to Lender that as of the date hereof
(i) the Gelson's Lease, as amended by the Gelson's Lease Amendment, is in full
force and effect and has not been further modified or amended, and there are no
other agreements between Borrower and Gelson's




--------------------------------------------------------------------------------





with regard to the Gelson's Lease or the Property; and (ii) Borrower has not
received nor has Borrower given any notice of default pursuant to the terms of
the Gelson's Lease, and no default has occurred under the Gelson's Lease by
Borrower or, to Borrower's best knowledge, Gelson's.
c.    Lender consents to the Gelson's Lease Amendment.
2.    Amendments to Loan Agreement. Subject to the extension of the Stated
Maturity Date and satisfaction of the conditions set forth in Section 2.3(3) of
the Loan Agreement no later than February 8, 2017, the Loan Agreement is amended
as follows:
a.     Predevelopment Expense Reserve Disbursements. Notwithstanding Section
3.1(2)(l) of the Loan Agreement, Borrower may submit Disbursement Requests for
disbursements from the Predevelopment Expense Reserve until July 1, 2017,
provided under no circumstances shall any disbursements be made from the
Predevelopment Expense Reserve on or after the date that is ten (10) Business
Days prior to the Extended Stated Maturity Date.
b.    Pending Action. The Loan Agreement is amended to add a new Section 6.23 as
follows:
"6.23    Pending Action.
(1)    Borrower shall use commercially reasonable and diligent efforts to cause
the lawsuit filed on or about October 25, 2016 by Diana Ljungaeus and Frank
Megna, individually and dba Working Stage Productions ("Plaintiffs") against
Borrower and other parties named therein in the Superior Court of the State of
California, County of Los Angeles (Case No. BC638495) (the "Pending Action") to
be dismissed in full with prejudice, subject to Lender's approval if required
under Section 6.23(2) below.
(2)    Notwithstanding anything to the contrary contained in the Loan Agreement
or other Loan Documents, Borrower shall not enter into any settlement agreement,
release, amendment to the lease that is the subject of the Pending Action or any
other agreements with the Plaintiffs or any other party to the Pending Action
without first obtaining the prior written approval of Lender, which approval
shall not be unreasonably withheld.
(3)    Commencing on March 1, 2017, and on the first day of each month
thereafter during the remaining term of the Loan, Borrower shall deliver to
Lender a monthly status report, summarizing the current status of the Pending
Action, including a description of any material actions or steps that have been
taken by Borrower or Plaintiff during the preceding month, a summary of any
pleadings filed, a summary of any court hearings or proceedings, any scheduled
hearing or other court dates, and any significant issues that have arisen in the
Pending Action not previously disclosed to Lender, along with any other
information or documentation as Lender may reasonably request from time to time.
The failure to deliver a monthly status report pursuant to this Section 6.23(1)
in the time and manner set forth herein and the continuance of such failure for
seven (7) days after receipt of written notice from Lender shall constitute an
Event of Default under the Loan Agreement."
3.    Representation and Warranties of Borrower. As a material inducement to
Lender's agreement to enter into this Agreement and for the purpose of
satisfying conditions (j) and (k) of Section 2.3(3) of the Loan Agreement,
Borrower represents, warrants, acknowledges and agrees to and for the benefit of
Lender that as of the date hereof:




--------------------------------------------------------------------------------





a.    Borrower has full power and authority to enter into and perform its
obligations under this Agreement; this Agreement has been duly authorized,
executed and delivered by Borrower and constitutes the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms.
b.    There has been no change in the Borrower's Organizational Chart attached
as Schedule 5.1 of the Loan Agreement and Borrower is in compliance with the
provisions of Article 9 of the Loan Agreement.
c.    No Potential Default or Event of Default has occurred and is continuing
under the Loan Documents.
d.    All of Borrower's representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof
with the same effect as if made on the date hereof, except the representation as
to the absence of litigation set forth in the last sentence of Section 5.3(1) of
the Loan Agreement is qualified by the Pending Action.
e.    Borrower does not have any defenses to or offsets against the payment of
any amounts due to Lender under or in connection with the Loan, or defenses
against the performance of any of the obligations of Borrower under the Loan
Documents.
f.    There has been no material adverse change in (or newly discovered
information that has not been disclosed to Lender in writing, which could
adversely impact, the operation, performance or condition (financial, physical
or otherwise) of the Property or Borrower between the date of the Loan Documents
and the date hereof.
g.    Borrower acknowledges and agrees that the above recitals to this Agreement
are true and correct.
4.    Guarantor Consent and Reaffirmation; Warranties and Representations;
Warranties and Representations.
a.    Guarantor hereby (a) acknowledges that such Guarantor has read and
understands the terms of this Agreement, (b) consents and agrees to the terms
and conditions of this Agreement, (c) agrees that all of the terms, conditions,
provisions, representations and warranties of Guarantor contained in the
Guaranty, Hazardous Materials Indemnity Agreement and any other Loan Document to
which Guarantor is a party (collectively, the "Guarantor Documents") are true
and correct, remain in full force and effect, and may be enforced against
Guarantor in accordance with their terms, (c) agrees that the obligations of
Guarantor under the Guarantor Documents will not be diminished in any way due to
the agreements of Borrower, Guarantor and Lender under this Agreement or by the
extension of the Stated Maturity Date to the Extended Stated Maturity Date and
(d)  ratifies and affirms Guarantor's obligations under the Guarantor Documents.
b.    As a material inducement to Lender's agreement to enter into this
Agreement, Guarantor represents, warrants, acknowledges and agrees to and for
the benefit of Lender that as of the date hereof:
i.    Guarantor has full power and authority to enter into this Agreement; this
Agreement has been duly authorized, executed and delivered by Guarantor and
constitutes the legal, valid and binding obligation of Guarantor, enforceable in
accordance with its terms.




--------------------------------------------------------------------------------





ii.    All of Guarantor's representations and warranties set forth in the
Guarantor Documents are true and correct in all material respects as of the date
hereof with the same effect as if made on the date hereof.
iii.    Guarantor acknowledges and agrees that the above recitals to this
Agreement are true and correct.
5.    Further Actions. Borrower and Guarantor agree to take such further actions
and execute such further documents as Lender reasonably may request to carry out
the intent of this Agreement.
6.    Waivers. Provided all of the conditions to the extension of the Maturity
Date are satisfied, Lender waives (a) the Potential Default resulting from
Borrower's failure to give Lender notice of the Pending Action under Section
6.15 of the Loan Agreement and (b) Borrower's failure to satisfy disbursement
condition (m) of Section 3.1(2) of the Loan Agreement in connection with
disbursements made from the Predevelopment Expense Reserve prior to the date of
this Amendment because Borrower's representation of the absence of litigation in
the Section 5.3(1) Loan Agreement was not then true and correct due to the
Pending Action. Borrower acknowledges and agrees that Lender is willing to allow
Borrower to qualify its representation and warranties in Section 3(d) hereof for
purposes of this Amendment only and shall not be construed to be a permitted
qualification for any other purpose under the Loan Documents. Borrower further
acknowledges and agrees that the foregoing waivers shall not be deemed or
construed to be a waiver of any of the conditions to any further disbursements
under the Loan, or of any subsequent Potential Default or Event of Default, or
to impair or limit the rights and remedies of Lender under the Loan Documents.
7.    Effect of Agreement. This Agreement constitutes one of the Loan Documents.
Except as expressly provided herein, nothing contained in this Agreement shall
be deemed or construed (a) to alter or affect any provision, condition or
covenant contained in the Loan Agreement or the other Loan Documents or affect
or impair any rights, powers or remedies thereunder, it being the intent hereof
that the provisions of the Loan Agreement and the other Loan Documents shall
continue in full force and effect, except as otherwise expressly set forth
herein, or (b) be deemed or construed to be an impairment of the lien of the
Security Instrument or the other Loan Documents.
8.    Governing Law. This Agreement shall be governed by and construed in
accordance with the provisions of Section 14.17 of the Loan Agreement.
9.    Release. For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Guarantor (collectively, the
"Loan Parties" and each a "Loan Party"), for themselves and on behalf of each
and all of their respective parent companies, subsidiaries, affiliates,
successors, assigns, beneficiaries and heirs, and their respective parent
companies, subsidiaries, affiliates, successors, assigns, affiliates,
beneficiaries and heirs (individually and collectively, together with the Loan
Parties referred to in this Section 9 as, "Releasor"), hereby irrevocably and
unconditionally agree as follows (the terms and provisions of this Section 8
referred to herein as this "Release"):
a.    Releasor does hereby fully, forever and irrevocably release, discharge and
acquit each of (i) Lender, (ii) each and all of its respective affiliates,
members, partners, managers, attorneys, agents and employees, and the respective
officers, directors, shareholders, partners, managers, members, attorneys,
agents and employees of each and all of the foregoing entities, and (iii) each
and all of their respective successors, heirs, and assigns, and any other person
or entity now, previously, or hereafter affiliated with any or all of the
foregoing entities (Lender, together with each and all said persons and entities
shall be collectively referred to as the "Lender Parties" and each




--------------------------------------------------------------------------------





a "Lender Party") of and from any and all rights, claims, demands, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or any
relationship, acts, omissions, misfeasance, malfeasance, cause or causes of
action, debts, sums of money, accounts, compensations, contracts, controversies,
promises, damages, costs, losses and expenses of every type, kind, nature,
description or character whatsoever, and irrespective of how, why, or by reason
of what facts, whether heretofore or now existing, or that could, might, or may
be claimed to exist, of whatever kind or name, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, claimed or unclaimed,
whether based on contract, tort, breach of any duty, or other legal or equitable
theory of recovery which Borrower and Guarantor, and either of them, now own or
hold or have at any time heretofore owned or held or may at any time hereafter
own or hold against the Lender Parties, or any of them, by reason of any acts,
omissions, facts, transactions, or any circumstances or events whatsoever
occurring or existing through the date of this Agreement, each as though fully
set forth herein at length (collectively a "Claim" or the "Claims"), including,
without limitation, any and all Claims arising from or in connection with, or
otherwise related to, the Loan and/or the Loan Documents, and/or the
transactions contemplated thereby.
b.    Releasor irrevocably covenants and agrees that Releasor shall forever
refrain from initiating, filing, instituting, maintaining or proceeding upon, or
encouraging, supporting, advising or voluntarily assisting any other person or
entity to initiate, institute, maintain or proceed upon any Claim of any nature
whatsoever released in Section 9a above.
c.    As further consideration for this Release, Releasor, for themselves and
each and all of their respective successors and assigns, hereby agrees,
represents and warrants that the matters released herein are not limited to
matters that are known or disclosed, and, as to the Claims released hereby,
Releasor hereby irrevocably and unconditionally waives any and all rights and
benefits that they or any of them now has, or in the future may have, conferred
upon them or any of them by virtue of the provisions of Section 1542 of the
Civil Code of the State of California (or any other statute or common law
principles of similar effect), which Section provides as follows:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.".
_____________________        ___________________    

Borrower's Initials            Guarantor's Initials    
d.    Releasor realizes and acknowledges that factual matters now unknown to
Releasor may have given or may hereafter give rise to Claims that are presently
unknown, unanticipated, and unsuspected, and Releasor further agrees, represents
and warrants that this Release has been negotiated and agreed upon in light of
that realization and that, except as expressly limited above, Releasor
nevertheless hereby intends to irrevocably and unconditionally release,
discharge, and acquit the Lender Parties from any such unknown Claims.
e.    It is understood and agreed that the acceptance of delivery of this
Release by the Lender Parties shall not be deemed or construed as an admission
of liability by any Lender Parties,




--------------------------------------------------------------------------------





and each such Lender Party hereby expressly denies liability of any nature
whatsoever arising from or related to the subject of the within Release.
f.    Releasor acknowledges that it has had full opportunity to review this
Agreement, including this Release, with its legal counsel and fully understands
all of the terms and provisions hereof, and is fully aware of its content and
legal effect. This Release may be pleaded as a full and complete defense to or
be used as the basis for an injunction against any action, suit, or other
proceeding that may be instituted, prosecuted, or attempted in breach of this
Release. Releasor expressly agrees that any applicable rule of contract
interpretation to the effect that ambiguities are to be construed or resolved
against the drafting party shall not be employed in the interpretation or
construction of this Agreement, including the Release.
g.    The Loan Parties represent and warrant they are the sole and lawful owners
of all right, title and interest in and to all of the Claims released hereby and
none of the Loan Parties has heretofore assigned or transferred or purported to
assign or transfer to any person any such Claim or any portion thereof, and is
not aware of any such assignment or transfer or purported assignment or transfer
by operation of law, or otherwise. Each Loan Party shall, on behalf of itself
and each Releasor, indemnify and hold harmless each Lender Party from and
against any Claim (including payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or arising out of any
such assignment or transfer.
10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means, shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
11.    Inapplicable Provisions. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
12.    Construction. All references to sections are to sections in or to this
Agreement unless otherwise specified. Unless otherwise specified, the words
"hereof," "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof or thereof. When used in this Agreement, the word "including"
shall mean "including but not limited to". Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined. References herein to any
Loan Document include such document as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time. The recitals to
this Agreement shall be deemed a part hereof and all exhibits and schedules
attached hereto, if any, are incorporated herein by reference for all purposes.
Whenever the context requires, each gender shall include all other genders.


(Signatures Follow on Next Page)




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower, Lender and Guarantor have executed this Agreement
as of the date first above written.
"Lender"
BUCHANAN MORTGAGE HOLDINGS, LLC,
a Delaware limited liability company
By:
    
Name:     
Title:     



"Borrower"
SUNSET & GARDNER INVESTORS LLC,

a Colorado limited liability company
By:
Sunset & Gardner LA LLC,


a Colorado limited liability company

Its: Manager
By:            

William R. Rothacker

Its: Manager
"Guarantor"




--------------------------------------------------------------------------------






WILLIAM R. ROTHACKER














--------------------------------------------------------------------------------






Exhibit A


GELSON'S LEASE AMENDMENT




[FOLLOWS ON NEXT PAGE]


